DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because Takachio et al (Pub. No.: US 2007/0031146), Kinoshita et al (US Patent No. 7,231,148), and Zhong et al (US Patent No. 7,499,652), takes alone or in combination, fails to teach a plurality of relay ports, each connected to one of the multiplexers, each of the relay ports being configured to input the optical signals from the connected multiplexer and being configured to output the optical signals to the connected multiplexer; first and second transmission ports, each being configured to input and output the optical signals of one of the disjoint paths; a first optical splitter having first inputs and first outputs, each of the first inputs being connected with one of the relay ports, each the first outputs being connected with one of the transmission ports; an optical switch having two input interfaces and one output interface, each of the two input interfaces connected with one of the transmission ports; and a second optical splitter having a second input and second outputs, the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinoshita et al (US Patent No. 7,231,148) discloses flexible open ring optical network and method.
Zhong et al (US Patent No. 7,499,652) discloses modular add/drop multiplexer including a wavelength selective switch.

3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or 
/HANH PHAN/Primary Examiner, Art Unit 2636